                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

BRIAN DAVID HILL,                              )
                                               )
                     Petitioner,               )
                                               )   1:17CV1036
                     v.                        )   1:13CR435-1
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                     Respondent.               )

                      ORDER AND RECOMMENDATION OF
                      UNITED STATES MAGISTRATE JUDGE

       Petitioner Brian David Hill has brought a motion (Docket Entry 125) to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255, which he supports with over 1500

pages of pleadings, declarations, and exhibits. In 2014, Petitioner was charged with, and pled

guilty to, possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) and

(b)(2). (Docket Entries 1, 19, 20; Minute Entry 6/10/2014.) On November 12, 2014, he was

sentenced to ten months and twenty days of imprisonment, but not less than time served; ten

years of supervised release; and a $100.00 special assessment. (Docket Entry 54; Minute Entry

11/10/2014.) Petitioner appealed on January 29, 2015, but it was dismissed as untimely on

April 7, 2015. (Docket Entries 62, 74-75.)

       Petitioner filed the instant motion on November 14, 2017 along with numerous

supporting pleadings and exhibits (Docket Entries 125-134, 136-139) and a motion to seal

(Docket Entry 140). The Government filed a motion to dismiss. (Docket Entry 141.)

Petitioner, in turn, filed a response (Docket Entry 143), a motion for leave to file additional

evidence (Docket Entry 144), and an additional brief (Docket Entry 145). The Government




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 1 of 27
responded to Petitioner’s motion to file additional evidence and also filed a supporting

memorandum (Docket Entries 148-49), to which Petitioner filed an additional response

(Docket Entry 150).       Petitioner also filed a motion entitled “Motion for Requesting

Psychological/Psychiatric Evaluation” (Docket Entry 151), motion to appoint counsel

(Docket Entry 153), a motion entitled “Petitioner Asks Court to Continue Supervised Release”

(Docket Entry 154), a motion for “Summary Judgement or Case Dismissal of Supervised

Release Violation” (Docket Entry 165), a motion seeking certified copies of certain pleadings

previously filed (Docket Entry 168), a motion for a hearing and for the appointment of counsel

(Docket Entry 169), and a request for transcripts (Docket Entry 194). The matter is now ripe

for a ruling. See Rule 8, Rules Governing Section 2255 Proceedings.

                                             Background

       To best understand the legal analysis below, additional background of the proceedings

in Petitioner’s criminal case is relevant.

       A. The Rule 11 Hearing

       Petitioner pled guilty in this Court to possession of child pornography on June 10,

2014. (Minute Entry 6/10/2014.) Prior to his Rule 11 hearing, Petitioner had filed a number

of letters with the Court, despite having been appointed counsel. (Docket Entries 15 and 16.)

       At Petitioner’s Rule 11 hearing, he was placed under oath and indicated that there was

nothing about his mild autism or diabetes that prevented him from understanding the

proceedings. (Docket Entry 113 at 4-8.) Petitioner stated that if his blood sugar were to drop

during the hearing, he would notify the Court and it would stop the proceedings. (Id. at 8.)

                                                 2




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 2 of 27
Roughly mid-way through Petitioner’s guilty plea, the Court stopped and asked him if he was

“doing all right” and Petitioner, under oath, stated “Yeah. Yes, sir.” (Id. at 17.) The Court

further addressed Petitioner’s pro se letters. (Id. at 9.) The Court informed Petitioner that a

guilty plea would result in their being no further inquiry into those pleadings and they would

be moot. (Id.) Petitioner indicated that he understood. (Id. at 10.)

       Petitioner admitted he had read the indictment and discussed the charge and any

possible defenses with his counsel, whose services with which he was satisfied. (Id. at 8-9.)

The Court summarized the plea agreement and Petitioner agreed with that summary. (Id. at

10-11.) Petitioner indicated that he understood the plea agreement, had been presented with

sufficient time to review the plea agreement and discuss it with counsel, and that it was the

entire plea agreement. (Id. at 11.) Petitioner stated that no one had made any threats or

promises other than those in the plea agreement to get him to plead guilty. (Id. at 14.)

Petitioner indicated that he understood that he faced a statutory maximum sentence of ten

years of imprisonment. (Id. at 15.)

       The Court then explained to Petitioner his constitutional rights, which Petitioner stated

he understood. (Id. at 19-20.) The Court then went over the elements of the crime of

possession of child pornography, including the element of knowing possession. (Id. at 21.)

Petitioner indicated that he understood these elements and that he was “admitting to the

elements of the offense as those facts are described in the indictment.” (Id.) Petitioner

indicated he had no questions and was pleading guilty because he was, in fact, guilty. (Id. at




                                               3




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 3 of 27
22.) The Court found Petitioner “fully competent and capable of entering an informed plea” 1

and found further that Petitioner was “aware of the nature of the charges and the

consequences of his plea, and his plea of guilty [was] a knowing and voluntary plea.” (Id.)

       Petitioner next indicated that he had reviewed the factual basis with his attorney, had

no objections to it, and “generally agree[d] with the facts described in the factual basis[.]” (Id.

at 22-23.) That factual basis provides that:

                Detective Robert Bridge of the Reidsville Police Department
                conducted an investigation into online sharing of child
                pornography on peer-to-peer networks, finding an IP address
                logged as having previously identified files of child pornography
                available for sharing. Detective Bridge partially downloaded two
                of those files, finding the contents to constitute child
                pornography as defined in 18 U.S.C. § 2256(8). The subject IP
                address was found to be assigned to a residence in Mayodan, N.C.
                A state search warrant was obtained and executed on August 28,
                2012, with defendant, BRIAN DAVID HILL, being found to
                reside at that location. In a consensual, non-custodial interview
                the following day, HILL admitted knowingly seeking and
                possess[ing] child pornography. A forensic examination of
                computer media possessed by HILL showed it contained child
                pornography as defined in 18 U.S.C. § 2256(8).

(Docket Entry 19.)

       The Court then found that Petitioner’s plea was supported by an independent factual

basis containing each of the elements of the offense, and the Court, therefore, accepted

Petitioner’s plea and adjudged him guilty. (Docket Entry 113 at 23.) The Court also ordered




       1
        When the Court determined that Petitioner was competent, it had before it a recently
conducted psychiatric report supporting that finding. (Docket Entry 17.)
                                                4




           Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 4 of 27
the preparation of a presentence report (“PSR”) and further ordered Petitioner to participate

in a psychosexual evaluation. (Id. at 23-25.)

       The Court then left Petitioner with “one other thought”:

                      It seems to me after talking to you today and hearing your
               responses that for the most part some of your concerns have --
               and fears have been allayed with respect to both the process as
               well as counsel in the case. I don’t mind telling you that you are
               represented by very experienced and capable counsel in this
               court in a wide variety of matters, so in many respects you’re
               very -- we’d expect that out of all lawyers with the public
               defender and Criminal Justice Act panel attorneys, but you’ve
               got a good one.

                       Now, you need to give some thought about mailing items
               directly to the Court because they can hurt you – they can hurt
               this -- they can hurt you in this process in very unexpected ways.
               For example, I understand completely your concerns about
               various pieces of the process and, most notably, registration as
               a sex offender and various other things. But if you say the wrong
               thing, and that gets communicated to me, it becomes a factor I
               have to take into consideration in fashioning a sentence later.

                      So let me strongly urge you that to the extent you want to
               send letters, give them to [counsel] for his review first rather
               than sending them directly to the Court, and I can assure you --
               as a matter of fact, I’ll direct [counsel] to do it if that makes you
               feel better. But to the extent the information needs to be
               conveyed to the Court, [counsel] will convey that information to
               me. . . .

                       Part of what a lawyer does, and I’m sure you understand
               this, is stand as a buffer between client’s statements that may be
               made without fully realizing the import of those statements and
               -- between the client and the Court in those circumstances. So I
               want to encourage you going forward to the extent frustrations
               may develop to send that communication to [counsel] first, and
               then you all decide together whether or not that’s the kind of
               thing that should come to the Court.

                                                5




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 5 of 27
(Id. at 25-27.)

        B. The September 3, 2014 Hearing

        Soon after Petitioner’s guilty plea, he filed a pro se motion seeking to withdraw that

plea, and the Court held a hearing. (Minute Entry 9/3/2014; Docket Entry 114 at 2.) During

this hearing, Petitioner protested his innocence of possessing child pornography. (Id. at 5.)

The Court found that Petitioner’s allegations did not “rise anywhere near a level expressing . .

. actual innocence . . . allowing [him] to withdraw his plea and proceed to trial in this case.”

(Id. at 18.) The Court noted that the letters Petitioner had submitted on his behalf, “ultimately

present nothing more than a series of conclusory allegations unsupported by any evidence

with respect to his innocence[.]” (Id.) The Court acknowledged further that, in addition to his

mild autism, obsessive-compulsive disorder, and anxiety disorder, Petitioner had also been

diagnosed as having a “delusional disorder, persecutory type.” (Id. at 8, 19.) The Court

observed that Petitioner’s allegations seemed “entirely consistent with [that] disorder[.]” (Id.

at 20.) The Court did not permit Petitioner to withdraw his guilty plea. (Id. at 2-24.)

        C. The September 30, 2014 Hearing

        After Petitioner’s September 3, 2014 hearing, but prior to his September 30, 2014

scheduled sentencing hearing, Petitioner filed roughly a dozen new pro se pleadings and

motions which essentially asserted his innocence of the crime to which he had pled guilty.

(Docket Entries 29-32, 34-46.) Some of these pleadings contained statements by Petitioner

and by third parties—apparently Petitioner’s acquaintances through the internet—asserting

that Petitioner had essentially been framed. By way of example, in one such pleading,

                                               6




         Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 6 of 27
Petitioner asserted that “I have a lot of enemies through my political work with U.S.W.G.O.

Alternative News” (Docket Entry 29 at 3) and indicated that one of these enemies planted

child pornography on his computer (id. at 1-9). Another one of these pleadings contains a

statement by a purported out-of-state entertainment attorney and blogger who stated that

Petitioner was “most likely” “set-up” as has happened to “a solid number of the media activists

who are more or less in [Petitioner’s] circle.” (Docket Entry 32 at 2; see also Docket Entry 46.)

       At the ensuing September 30 hearing, the Court observed that “much of this motions

practice by [Petitioner] is promoted by psychological factors that are more thoroughly

described in the” PSR. (Docket Entry 115 at 2.)            The Court then denied Petitioner’s

outstanding pro se motions. (Id. at 3.) Counsel was also permitted to withdraw, in part because

Petitioner intended to file a lawsuit against him. (Id. at 13-17.)

       The Court also addressed Petitioner’s declarations of innocence and the declarations

of third parties as to Petitioner’s purported innocence. (Id. at 14.) The Court noted that it saw

“not only an individual defendant making statements that are unsupported by anything I see

in the record, [but] the defendant somehow has now assembled a group of individuals who

are independently and on his behalf urging these alternate facts on the Court[.]” (Id. at 15.)

The Court noted further that the statement by the purported attorney was “irresponsible”

because “she nowhere in this declaration describes any familiarity with the statements that

[Petitioner] made at the time of the arrest, with the forensic analysis of [Petitioner’s] computer,

nor, frankly . . . does she fully describe a connection between [Petitioner] and these other

individuals.” (Id. at 8.) The Court further noted that Petitioner’s internet acquaintances

                                                7




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 7 of 27
appeared to have “no familiarity with the specific facts of this case, the forensic analysis, or

the statements of [Petitioner] given as reflected in the” PSR. (Id. at 13.)

        D. The October 14, 2014 Status Conference

        After the September 30, 2014 hearing and prior to an October 15, 2014 status

conference, Petitioner filed four additional motions which sought to gather and place

additional evidence of his purported innocence before the Court. (Docket Entries 48-51.) At

the October 15, 2014 hearing, Petitioner’s new counsel indicated that he had familiarized

himself with Petitioner’s criminal matter. (Docket Entry 116 at 5.) Counsel indicated that

there were no grounds to withdraw the guilty plea and that, after speaking with Petitioner,

Petitioner did not want to withdraw his guilty plea. (Id.) Counsel did not adopt any of

Petitioner’s pro se filings. (Id.) Counsel indicated that he had spoken to the purported out-

of-state entertainment attorney and “to put it bluntly, don’t put a lot of stock in what she has

to say.” (Id. at 6, 12.)

        E. Sentencing

        Petitioner was sentenced on November 10, 2014. (Docket Entry 117.) At the outset of

sentencing, counsel indicated that he had spoken to Petitioner, who said he felt “okay.” (Id. at

2.) Petitioner indicated that he had reviewed the PSR and that he generally agreed with it. (Id.

at 2-3.) In pertinent part, the PSR states that when interviewed by law enforcement, Petitioner

“admitted that he had been downloading and viewing child pornography for approximately

one year.” (Docket Entry 33, ¶ 8.) It further indicated that Petitioner had submitted a signed

statement admitting his guilt of possessing child pornography. (Id., ¶ 15.) The PSR further

                                                8




         Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 8 of 27
indicated that Petitioner was diagnosed with, in pertinent part, insulin dependent diabetes,

autism spectrum disorder, delusional disorder (persecutory type), obsessive compulsive

disorder (“OCD”), and generalized anxiety disorder. (Id., ¶¶ 42, 45.) He was described as

“fully oriented” and “extremely intelligent regarding some information and very child-like with

other information.” (Id., ¶ 43.) The PSR notes too that Petitioner’s voluminous filings relate

to his OCD and “[i]n many ways” were an attempt to “manage his anxiety” “because

producing documents briefly reduces his anxiety.” 2 (Docket Entry 33, ¶ 45.)

       The Court ultimately granted a motion to depart downward from the 97 to 121 month

advisory guidelines calculation in light of Petitioner’s “several mental health issues and

conditions.” (Docket Entry 117 at 5-7.) He was sentenced instead to ten months and twenty

days of imprisonment, which was essentially time served, along with ten years of supervised

release. (Id. at 8, 10.) Petitioner did not speak at sentencing. (Id. at 7.) The Court noted that

Petitioner had been represented by “two very capable attorneys” and that this was only the

“second time” the sentencing judge had “imposed a probationary type sentence in a case

involving” child pornography. (Id. at 14-15.)

       F. The First Supervised Release Hearing

       On June 30, 2015, the Court had a hearing to address whether Petitioner’s supervised

release should be revoked for verbally abusing his probation officer and failing to follow her

directions. (Docket Entry 88; Docket Entry 123.) The Court found Petitioner to have been

       2
         The PSR is under seal and the Court quotes it sparingly. Limited and selective reference to
the PSR seems appropriate here, however, because Petitioner has put these parts of the PSR at issue
and also because Petitioner freely mentions most or all of these facts in his many public filings.
(Docket Entry 33.)
                                                 9




           Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 9 of 27
insolent and aggressive towards his probation officer. (Docket Entry 123 at 79-80.) Rather

than revoke Petitioner’s supervised release, however, the Court, in pertinent part, ordered six

months of home incarceration. (Id. at 81.) The Court noted Petitioner’s age and mental health

in support of this decision. (Id. at 80.) At this hearing, the Court also remarked upon the large

number of pro se pleadings Petitioner continued to file, which the Court observed “have a

somewhat near delusional approach to his whole situation[.]” (Id. at 80.)

       At this hearing, while it was not listed as a ground for which probation sought

revocation of Petitioner’s supervised release, it also became apparent that an image of child

pornography had been found on a pre-purchased cell phone Petitioner was using. (Id. at 7.)

Petitioner voluntarily brought this to the attention of his probation officer. (Id.) He said he

“accidentally opened the document” which was “sent from an anonymous account.” (Id. at

15.) The Court observed that it “sounds highly unlikely that somebody who has a prepaid cell

phone would anonymously receive unsolicited child pornography.” (Id. at 61.)

       G. The Second Supervised Release Hearing

       Petitioner was subsequently arrested in September of 2018 for exposing himself in

public throughout his hometown in Martinsville, Virginia, in the early morning hours, proof

of which was provided by photographs Petitioner took of himself on his camera at the time.

(Docket Entry 198 at 1.) Petitioner initially claimed that he did so under duress related to

threats from an unnamed man in a “hoodie” who insisted that he would harm Petitioner’s

mother unless he got “naked in public [and took] photos” of himself and then “placed them

at the drop off point[.]” (Docket Entry 164 at 2.) Petitioner later asserted that he exposed

                                               10




       Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 10 of 27
himself because he was suffering from carbon monoxide poisoning. (Docket Entry 181 at 2.)

Petitioner was convicted in state court in Virginia in 2018, and his federal revocation

proceeding followed. (Docket Entry 198 at 1.) The Court revoked Petitioner’s supervised

release on October 7, 2019 and he was sentenced to nine months of imprisonment. (Docket

Entry 200.) He was ordered to self-report by noon on December 6, 2019. (Id.)

                                         Grounds for Relief

        Petitioner raises four grounds for relief. Petitioner’s first ground for relief is one of

“[a]ctual innocence” to the crime of possession of child pornography. (Docket Entry 125,

Ground One.) Next, Petitioner asserts ineffective assistance of counsel. (Id., Ground Two.)

Third, Petitioner asserts due process violations during the pre-trial process of his criminal case.

(Id., Ground Three.) Last, Petitioner asserts prosecutorial misconduct. (Id., Ground Four.)

As explained below, these issues are all time-barred and also lack merit.3

                                             Discussion

        Respondent requests dismissal on the ground that Petitioner’s motion was filed outside

of the one-year limitation period imposed by the Antiterrorism and Effective Death Penalty

Act of 1996, P.L. 104-132 (“AEDPA”). (Docket Entry 141.) 28 U.S.C. § 2255(f). The

AEDPA amendments apply to all motions filed under § 2255 after their effective date of April

24, 1996. Lindh v. Murphy, 521 U.S. 320, 326-27 (1997). Interpretations of 28 U.S.C. §§




        3 Petitioner’s pleadings are voluminous. The pleadings, at times, are also difficult to follow.
The undersigned has attempted to respond to all of the many variations of Petitioner’s grounds and
sub-grounds for relief. To the extent that any have not been specifically discussed, they should still be
dismissed as time-barred and/or denied on the merits for essentially the reasons set out herein.
                                                   11




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 11 of 27
2244(d)(1) and 2255 have equal applicability to one another. Sandvik v. United States, 177 F.3d

1269, 1271 (11th Cir. 1999).

        a. Subsection 2255(f)(1)

        Under § 2255(f)(1), the limitation period runs from the date when the judgment of

conviction became final. Upon the entry of judgment on November 12, 2014 (Docket Entry

54), Petitioner had fourteen days to file a notice of appeal, that is, until late-November of 2014,

which he did not do. United States v. Diallo, 581 F. App’x 226, 227 (4th Cir. 2014) (citing Clay

v. United States, 537 U.S. 522, 525 (2003), and Fed. R.App. P. 4(b)(1)(A)(i), (b)(6)); see also United

States v. Plascencia, 537 F.3d 385, 387 (5th Cir. 2008) (“[The petitioner’s] conviction became

final when the time expired to file a timely notice of appeal on direct review . . . .”). Petitioner’s

one-year deadline began in late-November 2014 and ended a year later in late-November 2015.

Petitioner did not file the instant motion pursuant to § 2255 until November of 2017. It is

approximately two years late. Only if another subsection gives Petitioner more time to file

will his motion be timely. 4




        4
          Petitioner’s belated appeal has no impact on the analysis of the statute of limitations. See, e.g.,
United States v. Pascencia, 537 F.3d 385 (5th Cir. 2008) (citing Moshier v. United States, 402 F.3d 116, 118
(2d Cir. 2005)); Sanchez-Castellano v. United States, 358 F.3d 424, 428 (6th Cir. 2004); Kapral v. United
States, 166 F.3d 565, 577 (3d Cir. 1999) (“If a defendant does not pursue a timely direct appeal to the
court of appeals, his or her conviction and sentence become final, and the statute of limitation begins
to run, on the date on which the time for filing such an appeal expired.”). See also Ervin v. United States,
No. 1:08CR128-7, 2011 WL 5075651, at *3 (W.D.N.C. Oct. 25, 2011) (“The fact that the Petitioner
filed the § 2255 motion within one year after the Fourth Circuit granted the Government's motion to
dismiss his appeal is of no benefit to him.”).
                                                     12




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 12 of 27
        b. Subsection 2255(f)(2)

        Subsection 2255(f)(2) requires an unlawful governmental action preventing Petitioner

from filing a motion pursuant to § 2255. Petitioner invokes this provision. (Docket Entry

143 at 73-74; Docket Entry 145 at 9.) He asserts that the modification of his term of

supervised release to include six months of house arrest was wrongful because it was based

upon falsehoods told by his probation officer. (Id.) He asserts he could not perform legal

research or gather additional evidence during this time. (Id.)

        Petitioner’s assertions do not render his motion timely. First, Petitioner has failed to

demonstrate any unlawful governmental action here. 5 Second, home detention would not be

a sufficient impediment to the filing of a motion pursuant to § 2255. Third, even assuming

Petitioner’s assertions were true, and there was a six-month impediment attributable to

governmental action, which is not the case, his motion would still be time-barred. Petitioner

states he was subject to home detention until December 30, 2015 and his motion was not filed

until November of 2017, almost two years later. Six months would make no difference.

Beyond this, nothing in any of Petitioner’s filings meaningfully supports a finding of unlawful

governmental action preventing him from filing. Any such assertions are vague, conclusory

and unsupported and fail for those reasons alone. See Nickerson v. Lee, 971 F.2d 1125, 1136

(4th Cir. 1992) abrog’n on other grounds recog’d, Yeatts v. Angelone, 166 F.3d 255 (4th Cir. 1999).




        5
          Any effort to recast this argument as a request for equitable tolling fails for the same reasons
set forth above.
                                                   13




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 13 of 27
       c. Subsection 2255(f)(3)

       Subsection 2255(f)(3) allows the limitation period to run from the date on which the

right asserted was initially recognized by the Supreme Court, if that right has been newly

recognized and made retroactively applicable to cases on collateral review. Petitioner does not

allege that he is relying upon such a right, and the Court is unaware of any reason why this

subsection might be applicable. This subsection does not apply.

       d. Subsection 2255(f)(4)

       Subsection 2255(f)(4) allows the limitation period to run from the date on which the

facts supporting the claims presented could have been discovered through due diligence.

Petitioner invokes this provision by asserting that he was not given full access to the discovery

in this case. (Docket Entry 125, Ground Three.) However, Petitioner admits he had full

access to his criminal case discovery material on January 22, 2015. (Id.) Even assuming January

22, 2015 triggered the onset of his one-year deadline, Petitioner’s instant motion is still time-

barred, because he did not file it until November of 2017. To the extent Petitioner makes any

additional efforts to acquire a later starting date of the limitations period under this subsection,

his efforts are equally unsuccessful. This is because the purported facts in question could have

been discovered with due diligence, or because they are irrelevant, vague, conclusory,

unsupported, and/or speculative in nature. (Id.) See Nickerson, 971 F.2d at 1136.

       e. Equitable Tolling

       Petitioner also seeks equitable tolling. The Supreme Court has determined that the

one-year limitation period is subject to equitable tolling. Holland v. Florida, 130 S.Ct. 2549,

                                                14




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 14 of 27
2562 (2010). Equitable tolling may apply when a petitioner “shows ‘(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way’

and prevented timely filing.” Id. (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

       First, to the extent Petitioner pleads ignorance of the one-year deadline because of his

pro se status, this is not a basis for equitable tolling. United States v. Sosa, 364 F.3d 507, 512 (4th

Cir. 2004). Second, the potential merits of a claim do not impact the timeliness analysis, so any

argument along these lines must also fail. See Rouse v. Lee, 339 F.3d 238, 251-52 (4th Cir. 2003).

Third, courts have been reluctant to consider a mistake of counsel grounds for equitable tolling

and so any argument along these lines also fails. See, e.g., Gladden v. Washintgon, No. 1:15CV207,

2015 WL 9025937, at *5 (M.D.N.C. Dec. 15, 2015).

       Fourth, in asserting the existence of unlawful governmental action that purportedly

impeded him from filing a motion under § 2255, Petitioner asserts that he was “emotionally

upset” during his home detention, states that his OCD was worsening, and also seems to be

implying that the purported unlawful governmental action damaged his health and made it

impossible to file a timely motion. (Docket Entry 143 at 74.) However, equitable tolling due

to a petitioner’s mental capacity is available “only in cases of profound mental incapacity.”

Sosa, 364 F.3d at 513. Petitioner’s assertion of a mental illness does not demonstrate the sort

of extraordinary case of “profound mental incapacity” that would justify equitable tolling.

Nothing on the record suggests that Petitioner’s mental or physical health prevented him from

filing a motion pursuant to § 2255 in a timely fashion.




                                                  15




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 15 of 27
       Fifth, as demonstrated throughout this Recommendation, Petitioner has filed many

pro se pleadings. Petitioner has failed to demonstrate why he was able to file all those

pleadings diligently, but was unable to file a timely motion pursuant to § 2255.

       Sixth, Petitioner also appears to assert that he is entitled to equitable tolling because he

filed pleadings in 2015, which state they were filed in anticipation of later filing an actual

motion pursuant to § 2255. (Docket Entry 143 at 78-79 referencing Docket Entries 71, 76,

81.) He states “[t]here is also a chance that the Court may consider that Petitioner had timely

filed a defective pleading . . . which could have been construed as a § 2255 motion[.]” (Id. at

78.) Although couched in terms of a request for equitable tolling, this is instead an argument

that Petitioner filed his motion under § 2255 in 2015, when it would have been timely, rather

than in 2017, when it was not.

       In any event, none of the documents Petitioner references are motions brought

pursuant to § 2255. None were filed on the proper forms that would indicate they were §

2255 motions, and, more importantly, each of these documents indicates they were not

motions brought pursuant to section § 2255 and were, at most, filed in anticipation of

Petitioner perhaps later filing either a motion for a new trial or a motion pursuant to section §

2255. (See Docket Entry 71 at 1 (“Defendant plans to file a Motion for a New Trial or Petition

for a Writ of Habeas Corpus to overturn his federal criminal conviction.”); Docket Entry 76

at 1 (“This is NOT a Habeas Corpus Petition . . . . .”); Docket Entry 81 at 1 (same); see also

Docket Entry 79 (“I am seeking for [sic] enough evidence for Writ of Habeas Corpus relief .

. . .”).) None of these documents change the Court’s timeliness analysis.

                                               16




       Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 16 of 27
       Last, Petitioner sprinkles his pleadings with what may be considered additional

equitable tolling arguments. (See, e.g., Docket Entry 145 at 18 (“Petitioner thought it was safer

to file the 2255 Motion after the election of Donald John Trump . . . .”).) The Court will not

address each such argument individually. Petitioner’s arguments are some combination of

irrelevant, vague, conclusory, unsupported, and speculative in nature. See Nickerson, 971 F.2d

at 1136. Petitioner is not entitled to equitable tolling, much less the roughly two years of

equitable tolling he would need to render his motion timely.

       f. Actual Innocence

       Petitioner spends the bulk of his pleadings contending in one way or another that he is

innocent. (Docket Entry 125, § 18.) In other words, he contends that he is actually innocent

of possessing child pornography, despite the fact that he confessed to the crime and pled guilty

to it under oath in federal court, and then reaffirmed this at sentencing. (Id.)

       The essence of Petitioner’s actual innocence claim appears to be that someone put

child pornography on his computer in retaliation for his independent reporting, which

involved writing blog posts, making and posting YouTube videos, and employing other forms

of social media. (See, e.g., Docket Entry 128.) According to Petitioner, he reported on local

corruption in his home town and reported about the unconstitutional nature of the

Department of Defense’s 2012 budget authorization, which he asserts permitted the abduction

and torture of United States citizens. (See, e.g., Docket Entry 130.) According to Petitioner,

his confession and guilty plea to the possession of child pornography were, respectively, false

and involuntary, and were motivated by (1) his poor health, including symptoms he suffers

                                               17




       Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 17 of 27
attendant to his mild autism, diabetes, and other issues, (2) threats from one or more third

parties against either him or against his family members, and (3) incompetent legal

representation. (See, e.g., Docket Entry 128.)

       Petitioner is correct that there is an actual innocence exception to the one-year time

limitation. McQuiggin v. Perkins, 133 S.Ct. 1924, 1928 (2013). However, to establish actual

innocence, “a petitioner must show that it is more likely than not that no reasonable juror

would have found petitioner guilty beyond a reasonable doubt.” Schlup v. Delo, 513 U.S. 298,

327 (1995); see McQuiggin, 133 S.Ct. at 1935. “[S]uch a claim requires petitioner to support his

allegations of constitutional error with new reliable evidence—whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence—that was

not presented at trial.” Schlup, 513 U.S. at 324. Petitioner has not met this high burden.

       Petitioner references his criminal discovery file in this case, which he apparently sought

through a Freedom of Information Act (“FOIA”) request. (Docket Entry 125, § 18.)

However, Petitioner has done no more than assert in a conclusory manner that there might

be evidence supporting a claim of actual innocence, which is insufficient to warrant a later

starting date. See Nickerson, 971 F.2d at 1136.

       Beyond this, Petitioner has repeatedly admitted to possession of child pornography.

First, after a comprehensive Rule 11 hearing, he voluntarily and knowingly plead guilty to the

charge (Docket Entry 113) and agreed that the factual basis was accurate (id. at 23). The factual

basis stated that Petitioner knowingly sought and possessed child pornography. (Docket Entry

19.) Second, during his pre-sentence interview in preparation of his PSR, Petitioner again

                                                  18




       Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 18 of 27
admitted his guilt. (Docket Entry 33, ¶ 15.) Third, Petitioner also filed a transcript of an

interview with law enforcement in which he admits downloading and viewing child

pornography.6 (Docket Entry 132 at 7-8.) Fourth, Petitioner had no objections to the PSR at

sentencing and that PSR, as noted, indicated that Petitioner knowingly possessed child

pornography. (Docket Entry 117 at 2-3; Docket Entry 33, ¶¶ 8, 15.) None of this suggests

that Petitioner is innocent. Petitioner does assert many additional reasons as to why he is

actually innocent. (See, e.g., Docket Entry 128.) However, none of them has merit. Petitioner’s

arguments are some combination of irrelevant, vague, conclusory, unsupported, and

speculative in nature. (Id.) See Nickerson, 971 F.2d at 1136.

        g. The Merits

        As explained above, all of Petitioner’s grounds are time-barred. However, if the Court

were to reach the merits of Petitioner’s grounds for relief, it would deny them.

                                            Ground One

        As noted, Petitioner’s first ground for relief is that he is actually innocent of the crime

of possession of child pornography. (Docket Entry 125, Ground One.) As explained above,

he has not demonstrated any meaningful likelihood of his actual innocence. 7


        6
          Petitioner’s assertion that he suffers from echolalia and simply repeated what the officers
said to him when he confessed to possessing child pornography is unpersuasive and not borne out by
the record. (Docket Entry 125 at 4.) And, beyond this, Petitioner also admitted in a signed statement
that he was guilty of intentionally possessing child pornography. (Docket Entry 33, ¶ 15.)
        7
          Any effort by Petitioner to amend his motion brought pursuant to § 2255 to raise an
additional ground for relief attacking his guilty plea as involuntary would both be time barred and fail
as a matter of law. See United States v. Lemaster, 403 F.3d 216, 221–22 (4th Cir. 2005) (concluding that
absent “extraordinary circumstances, the truth of sworn statements made during a Rule 11 colloquy
is conclusively established, and a district court should, without holding an evidentiary hearing, dismiss
                                                   19




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 19 of 27
                                             Ground Two

        Next, Petitioner asserts a myriad of ineffective assistance of counsel claims. (Docket

Entry 125, Ground Two.) To prove ineffective assistance, a petitioner must establish, first,

that his attorney’s performance fell below a reasonable standard for defense attorneys and,

second, that he was prejudiced as a result. See Strickland v. Washington, 466 U.S. 668, 688, 691-

92 (1984). A petitioner bears the burden of affirmatively showing deficient performance. See

Spencer v. Murray, 18 F.3d 229, 233 (4th Cir. 1994). To establish prejudice, a petitioner must

show that there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. Strickland, 466 U.S. at 694.

        Here, Petitioner has failed to demonstrate that any of his attorneys at any point in the

proceedings acted in an objectively unreasonable manner, nor has he demonstrated any

prejudice from any of the errors he attributes to counsel. At sentencing, the Court granted

counsel’s motion to depart downward from the 97 to 121-month advisory guidelines

calculation. (Docket Entry 117 at 5-7.) Petitioner was sentenced to ten months and twenty

days of imprisonment, which was essentially time served. (Id. at 8.) But for council’s effective

advocacy, Petitioner likely would have spent up to ten years in federal prison. Petitioner

satisfies neither Strickland element here.




any § 2255 motion that necessarily relies on allegations that contradict the sworn statements”). To
the extent Petitioner is seeking to raise this additional ground for relief, his request to amend is denied.
                                                    20




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 20 of 27
                                         Ground Three

       Third, Petitioner asserts due process violations during the pre-trial process of his

criminal case. (Docket Entry 125, Ground Three.) For example, Petitioner asserts that he

was not given full access to his discovery materials until January 22, 2015, which was after final

judgment was entered in this case. (Id.) Petitioner asserts that he was “angry” and “furious”

by this “swindle[ ]” and so he “filed a bunch of pro se motions with evidence, even though

none of those had any statutory basis.” (Id.)

       It is unclear whether this is a claim for prosecutorial misconduct, ineffective assistance

of counsel, or both. Regardless, this ground fails. “When asserting a prosecutorial misconduct

claim, a defendant bears the burden of showing (1) that the prosecutors engaged in improper

conduct, and (2) that such conduct prejudiced the defendant’s substantial rights so as to deny

the defendant a fair trial.” United States v. Alerre, 430 F.3d 681, 689 (4th Cir. 2005).

       Petitioner has satisfied neither element here. Beyond this, to the extent this is another

assertion of ineffective assistance of counsel, it fails for want of prejudice. Petitioner pled

guilty after a comprehensive Rule 11 hearing where he knowingly and voluntarily admitted

that he was, in fact, guilty. Nothing Petitioner has pointed to meaningfully undermines his

guilty plea. Petitioner has failed to demonstrate that he received ineffective assistance of

counsel, or that he was deprived of due process, or that any of the errors he asserts somehow

deprived him of fair criminal proceedings or prejudiced him.




                                                21




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 21 of 27
                                         Ground Four

       Finally, Petitioner asserts prosecutorial misconduct. (Id., Ground Four.) In making

this argument he references Brady v. Maryland. (Id.) In Brady v. Maryland, 373 U.S. 83, 87 (1963),

and its progeny, the failure by the prosecution to disclose “evidence favorable to an accused

upon request violates due process where the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the prosecution.” Kyles v. Whitley,

514 U.S. 419, 432 (1995) (citation omitted); see also Giglio v. United States, 405 U.S. 150, 154-55

(1972). As such, a Brady violation occurs if evidence is (1) favorable to the accused (either

exculpatory or impeaching), (2) suppressed by the prosecution (willfully or inadvertently), and

(3) material (prejudicial). Banks v. Dretke, 540 U.S. 668, 691 (2004); see also Monroe v. Angelone,

323 F.3d 286, 299-300 (4th Cir. 2003) (citation omitted).

       Here, Petitioner again mentions the criminal discovery he apparently tried to gather in

a FOIA request. (Docket Entry 125, Ground Four.) Nothing about this information appears

favorable to him. Nor does it appear to have been suppressed by the Government. Nor does

it appear material in any way that might aid his efforts. Beyond this, Petitioner has failed to

prove that the prosecution acted improperly, nor has he demonstrated that the errors he

attributes to the prosecution somehow prejudiced him. See Alerre, 430 F.3d at 689. This claim

is also without merit. All of Petitioner’s grounds for relief are without merit. They should all

be dismissed as time-barred or denied.




                                                22




       Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 22 of 27
                                       Motion to Seal

       Petitioner has filed a motion to seal. (Docket Entry 140.) He seeks to seal a document

which has already been sealed. (Docket Entry 139.) This motion will be denied as moot.

                           Motion to File Additional Evidence

       Petitioner has filed a motion for leave to file a brief and to file additional evidence in

support of his claims. (Docket Entry 144.) The Court will grant this motion. The Court has

considered all of Petitioner’s many pleadings and exhibits. None of them have merit.

            “Motion for Requesting Psychological/Psychiatric Evaluation”

       Petitioner has filed a motion seeking a psychological or psychiatric evaluation to

establish his innocence of his criminal conviction. (Docket Entry 151.) Petitioner was recently

deemed competent. (Docket Entry 176, Attach. 1.) Petitioner has failed to provide good

cause as to why an additional exam is warranted. This motion should be denied.

                                Motions to Appoint Counsel

       Petitioner seeks the appointment of counsel as well as an evidentiary hearing. (Docket

Entries 153 and 169.) He has failed to set forth good cause for why counsel should be

appointed here or why a hearing is warranted. These motions will be denied.

                “Petitioner Asks Court to Continue Supervised Release”

       Petitioner seeks leave to remain on supervised release. (Docket Entry 154.) After this

motion was filed, Petitioner’s supervised release was revoked. (Docket Entry 200.) This

motion should be denied as moot.




                                               23




       Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 23 of 27
                 “Motion for Summary Judgement or Case Dismissal”

       Petitioner has also filed a motion requesting dismissal of proceedings related to his

violation of supervised release. (Docket Entry 165.) As noted, these proceedings are over (at

least in this Court) and Petitioner’s supervised release was revoked. This motion should also

be denied as moot.

                               Motion for Certified Copies

       In this motion, Petitioner seeks copies of documents previously filed in his criminal

proceedings to help aid him in defending against the charge that he violated the terms of his

supervised release. (Docket Entry 168.) Again, that proceeding, in which Petitioner was

represented by counsel, is over. This motion is also moot.

                                  Request for Transcript

       In this motion, Petitioner seeks the transcript of his recent hearing involving his

supervised release so that he may challenge its revocation on appeal. (Docket Entry 194.)

Petitioner has counsel for this appeal who may secure that transcript. (Docket Entry 208.)

This motion should be denied as unnecessary. See United States v. Trent, No. 3:08 CR 202, 2009

WL 2105717, at *1 (W.D.N.C. July 13, 2009) (“[T]he Defendant’s pro se request is

unnecessary, as the Defendant is represented by appointed counsel. Pursuant to the Criminal

Justice Act, Defendant’s counsel is entitled to request a copy of the trial transcript to be

prepared at the Government’s expense.”).




                                             24




       Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 24 of 27
                               Motion for Pre-Filing Injunction

       In its response to Petitioner’s request to file additional evidence, the Government

requested a pre-filing injunction. (Docket Entry 148.) More specifically, the Government

requests “a permanent pre-filing injunction barring [Petitioner] from filing any future motions,

however captioned, that are directly or indirectly related to the above-captioned matters in any

court, whether state or federal, without leave of this Court.” (Docket Entry 149 at 2.)

Although entitled a motion, this pleading is not docketed as such. Regardless, the undersigned

recommends that it be denied.8

       The All Writs Act, 28 U.S.C. § 1651, authorizes district courts to issue pre-filing

injunctions to restrict access to the courts by “vexatious and repetitive litigants.” Cromer v. Kraft

Foods N. Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004). “In determining whether a pre-filing

injunction is substantively warranted, a court must weigh all the relevant circumstances,

including (1) the party’s history of litigation, in particular whether he has filed vexatious,

harassing, or duplicative lawsuits; (2) whether the party had a good faith basis for pursuing the

litigation, or simply intended to harass; (3) the extent of the burden on the courts and other

parties resulting from the party’s filings; and (4) the adequacy of alternative sanctions.” Cromer,


       8
          The Government also requests that all of Petitioner’s pleadings in this § 2255 proceeding,
except for the initial motion, be sealed. (Docket Entry 149 at 17 (“[B]ecause Petitioner demonstrates
repeated misuse of the ECF system to malign others rather than to support his actions, the
government respectfully requests that Petitioner’s filings as outlined below be placed under seal, or
alternatively, that references to the parties against whom he makes conclusory allegations of
misconduct or discloses personal information be redacted.”).) However, the Government does not
cite the standard for sealing or redacting documents, reference the relevant local rules, or specify
exactly what it wants sealed or redacted. For example, the Government mentions sealing or redacting
the “filings outlined below” but then cites no filings. (Id.) This request should be denied without
prejudice to renew in the form of a proper application to seal or redact.
                                                 25




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 25 of 27
390 F.3d at 818. Such a drastic remedy should be used “sparingly.” Id. at 817. “[E]ven if a

judge, after weighing the relevant factors, properly determines that a litigant’s abusive conduct

merits a pre-filing injunction, the judge must ensure that the injunction is narrowly tailored to

fit the specific circumstances at issue.” Id.

       The undersigned has considered the four Cromer factors above and concludes that, at

present, they do not tip in favor of an injunction, especially where the Government itself

admits that “there has been no judicial finding in the above-captioned matter that Petitioner’s

prior filings were ‘frivolous.’” (Docket Entry 149 at 8.) In reaching this conclusion, the Court

has considered the totality of the circumstances, including (but not limited to) Plaintiff’s

mental health. Nevertheless, a lesser remedy here does seem in order.

       More specifically, Petitioner’s pleadings are unnecessarily voluminous, at times uncivil

and, beyond this, Petitioner himself has admitted that he has previously filed baseless pleadings

in a fit of anger. (Docket Entry 125, Ground Three.) In light of this, instead of the drastic

remedy of a permanent injunction, the undersigned recommends warning Petitioner that his

pro se status does not entitle him to avoid the Rules Governing Section 2255 Proceedings and

the Local Rules of this Court, which will be enforced. All filings and matters before the Court

must be well grounded in fact and law and must also be presented in a civil manner. Pleadings

should also be succinct. Failure to abide by these requirements will result in more drastic

measures.




                                                26




        Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 26 of 27
                                         Conclusion

       For all of these reasons, Petitioner’s motion is time-barred and without merit. Neither

the appointment of counsel, nor discovery, nor a medical evaluation, nor the appointment of

a computer forensic expert, nor an evidentiary hearing, nor any other form of relief is

warranted in this matter.

       IT IS THEFORE ORDERED that Petitioner’s motion to file additional evidence

(Docket Entry 144) is granted.

        IT IS RECOMMENDED that the Government’s motion to dismiss (Docket Entry

141) be granted, that Petitioner’s motion to vacate, set aside or correct sentence (Docket Entry

125) be dismissed, or in the alternative denied, and that this action be dismissed.

       IT IS FURTHER RECOMMENDED that Petitioner’s motion to file under seal

(Docket Entry 140), motion for a psychological/psychiatric evaluation (Docket Entry 151),

motions for the appointment of counsel (Docket Entries 153 and 169), motion to continue

supervised release (Docket Entry 154), motion to dismiss (Docket Entry 165), motion for

copies (Docket Entry 168), and request for transcript (Docket Entry 194) all be denied.




                                     _________________________________________
                                                       Joe L. Webster
                                              United States Magistrate Judge

October 21, 2019
Durham, North Carolina




                                              27




       Case 1:13-cr-00435-TDS Document 210 Filed 10/21/19 Page 27 of 27
